Citation Nr: 0120999	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-02 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for disability manifested 
by headache, muscle and joint pain, fatigue, dizziness, a 
cognitive disorder, and a gastrointestinal disorder, to 
include diarrhea, including as due to an undiagnosed illness 
under the provisions of 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


REMAND

The veteran had active military service from August 1988 to 
January 1994, including service in the Southwest Asia theater 
of operations during the Persian Gulf War (PGW).

This appeal arises from February 1999 and September 1999 
rating decision by the Sioux Falls, South Dakota, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 1999, a statement 
of the case was issued in June 1999, and a supplemental 
statement of the case was issued in September 1999.  A 
substantive appeal was received in February 2000.

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1)

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran contends that, although service connection for 
these disorders has been denied on the basis that there is no 
evidence that the disorders developed during service, medical 
opinion, if obtained, would support the contention that he 
has current disorders which are undiagnosed and may be 
presumptively linked to his Persian Gulf service.  Further 
factual development, to include further evaluation, 
assignment of more specific diagnoses, or further medical 
opinion, as necessary, is required.

Also, the Board points out that whether a veteran has an 
undiagnosed illness as defined in the law and regulations is 
more a medical question than a factual one.  Further, when a 
veteran's symptoms are given vague diagnoses or different 
diagnoses from time to time, it may be that he actually has 
an undiagnosed illness as defined in the law.  Whether this 
is so in a particular case requires competent medical 
evidence.

The Board notes that, in a rating decision issued in 
September 1999, the RO denied entitlement to service 
connection for dysthymia, for lactose intolerance (claimed as 
a gastrointestinal disorder, to include diarrhea), and for 
Epstein-Barr viral infection (claimed as fatigue, headaches, 
muscle and joint pain) on the basis that these disorders were 
diagnosed, and the veteran had sought service connection only 
for undiagnosed disorders.  Those determinations, however, 
were not addressed in the September 1999 supplemental 
statement of the case.  The veteran's claims of entitlement 
to the symptomatic manifestations of the diagnosed disorders, 
even though claimed as due to undiagnosed illness(es), 
requires that claims for direct service connection for the 
diagnosed disorders be considered.  Schroeder v. West, 212 
F.3d 1265, 1271 (Fed. Cir. 2000) (agency's duty to assist 
pursuant to section 5107(a) . . . attaches to the 
investigation of all possible in-service causes of that 
current disability, including those unknown to the veteran" 
(emphasis added)).  The veteran is entitled to a statement of 
the case as to the claims for service connection for the 
claimed symptoms, including when the symptoms are attributed 
to a diagnosed disorder.  Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).  Prior to issuance of a statement of the 
case, however, the RO should conduct appropriate development, 
including as required by the VCAA, to include obtaining 
medical opinion as to whether any disorder had an onset in 
service or was aggravated in service.  For example, the 
medical evidence of record reflects that the veteran 
contracted the Epstein-Barr virus, which is now inactive, at 
some "remote" time prior to 1998, but the examiner was unable 
to provide an opinion as to whether the onset of that 
disorder was prior to, during, or after the veteran's 
service.  Further development is required.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The Board also notes that additional service medical 
records have been received since the last decision rendered 
by the agency of original jurisdiction.  Those service 
medical records should be reviewed, and the review noted, 
when the veteran's claims are readjudicated.  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified that the further development and 
assistance as described below must be rendered to comply with 
the VCAA.  However, it is the RO's responsibility to ensure 
that all appropriate development is undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded the 
opportunity to identify or submit any 
additional clinical or other relevant 
records which might provide evidence of 
the veteran's clinical condition prior to 
and subsequent to his service, whether 
private or VA, to include employment 
medical records, records of time lost 
from employment prior to an after 
service, and the like.

2.  In each of the examinations that 
follows, the examiner must study the 
record before rendering an opinion 
whether the veteran has an undiagnosed 
illness as defined in the law and 
regulations:  The RO is to provide each 
examiner with a copy of 38 CFR § 3.317 
(2000), and a copy of this remand 
decision.  

(a).  The veteran should be afforded VA 
neurology or other specialty examination 
as necessary to determine whether there 
are current indicators (either objective 
evidence perceptible to the examining 
physician or other, non-medical 
indicators capable of independent 
verification) of headaches or dizziness, 
and, if so to determine the etiology 
and/or onset of the complaints of 
headaches or dizziness.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Any necessary examinations, 
including laboratory examinations, should 
be conducted.  If current complaints of 
dizziness or headache are attributed to a 
known diagnosis, the examiner should 
provide a medical opinion as to whether 
it is as likely as not that the diagnosed 
disorder was manifested during service, 
or was incurred or aggravated during 
service.  If objective indicators of 
dizziness or headache are present, but 
cannot be attributed to any known 
diagnosis, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that veteran's 
dizziness or headache is a manifestation 
of an undiagnosed illness.  

(b).  The veteran should be afforded VA 
general medical, rheumatology, or other 
specialty examination as necessary to 
determine whether there are current 
indicators (either objective evidence 
perceptible to the examining physician or 
other, non-medical indicators capable of 
independent verification) of fatigue and 
of muscle and joint pain, and, if so, to 
determine the etiology and/or onset of the 
complaints of fatigue or muscle and joint 
pain.  The claims folder should be made 
available to the examiner for review 
before the examination.  Any necessary 
examinations, including laboratory 
examinations, should be conducted.  If 
current complaints of fatigue or muscle 
and joint pain are attributed to a known 
diagnosis, the examiner should provide a 
medical opinion as to whether it is as 
likely as not that the diagnosed disorder 
was manifested during service, or was 
incurred or aggravated during service.  If 
objective indicators of fatigue or muscle 
and joint pain are present, but cannot be 
attributed to any known diagnosis, the 
examiner should provide a medical opinion 
as to whether it is at least as likely as 
not that veterans to see is a 
manifestation of an undiagnosed illness.  

(c).  The veteran should be afforded VA 
examination, including neurology 
examination and/or psychometric testing, 
or other specialty examination, as 
necessary to assign a more specific 
diagnosis or determine the etiology of the 
veteran's cognitive disorder, if possible, 
and to obtain a medical opinion as to 
whether it is at least as likely as not 
that the veteran's diagnosed cognitive 
disorder is a manifestation of an 
undiagnosed illness or had its onset 
during service.  

(d).  The veteran should be afforded VA 
examination, including psychiatric 
examination, neurology examination or 
other specialty examination as necessary, 
to determine whether the veteran has a 
psychiatric disorder, to include 
dysthymia.  If so, the examiner(s) should 
provide a medical opinion as to the 
likelihood that the disorder had its onset 
in service, was aggravated in service, or 
is a manifestation of an undiagnosed 
illness.

(e).  The veteran should be afforded VA 
gastroenterology examination or other 
specialty examination as necessary to 
verify whether the veteran's current 
complaints of diarrhea are etiologically 
related to lactose intolerance or whether 
the veteran also has diarrhea unrelated to 
diagnosed lactose intolerance.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Any necessary examinations, 
including laboratory examinations, should 
be conducted.  If the veteran has lactose 
intolerance, the examiner should provide a 
medical opinion as to the etiology and 
onset of that disorder.  If the veteran 
has diarrhea which is not due to lactose 
intolerance, the examiner should provide a 
medical opinion as to the etiology or 
onset of that complaint.  If the cause of 
the veteran's diarrhea cannot be 
determined, the examiner should provide a 
medical opinion as to the likelihood that 
the complaint is attributable to an 
undiagnosed illness.  

(f).  The veteran should be afforded VA 
general medical, rheumatology, or other 
specialty examination as necessary to 
determine whether there are current 
indicators (either objective evidence 
perceptible to the examining physician or 
other, non-medical evidence capable of 
independent verification) that the 
veteran has a current sensitivity to 
chemicals, to include a skin disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Any necessary 
examinations, including laboratory 
examinations, should be conducted.  If 
current complaints of chemical 
sensitivity are attributed to a known 
diagnosis or known date of onset, the 
examiner should provide a medical opinion 
as to whether it is as likely as not that 
the diagnosed disorder was manifested 
during service, or was incurred or 
aggravated during service.   If objective 
indicators of chemical sensitivity are 
present, but cannot be attributed to any 
known diagnosis, the examiner should 
provide a medical opinion as to whether 
it is at least as likely as not that 
veteran's chemical sensitivity is a 
manifestation of an undiagnosed illness. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  The RO should issue a statement of the 
case as to any issue not yet addressed in 
a statement of the case, and should advise 
the veteran as to his appeal rights, and, 
in particular, when the appeal rights 
expire, as to those issues.  As to all 
other issues, the RO should issue a 
separate supplemental statement of the 
case. 

5.  Thereafter, the RO should adjudicate 
pr readjudicate all appealed issues.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



